

RESTRICTED STOCK AWARD AGREEMENT
 
UNDER THE DOV PHARMACEUTICAL, INC.
2000 STOCK OPTION AND GRANT PLAN
AS AMENDED AND RESTATED AS OF MARCH 28, 2002
 
Name of Grantee: Arnold S. Lippa
No. of Shares: 60,000
Grant Date: May 23, 2005
 
Pursuant to the DOV Pharmaceutical, Inc. 2000 Stock Option and Grant Plan (the
“Plan”) as amended and restated as of March 28, 2002 and as further amended
through the date hereof, DOV Pharmaceutical, Inc. (the “Company”) hereby grants
a Restricted Stock Award (an “Award”) to the Grantee named above. Pursuant to
this Award, the Grantee shall receive the number of shares of Common Stock, par
value $0.0001 per share (the “Stock”) of the Company specified above, subject to
the restrictions and conditions set forth herein and in the Plan.
 
1.  Acceptance of Award. Upon acceptance of this Award by the Grantee, the
shares of Restricted Stock so accepted shall be issued and held by the Company’s
transfer agent in book entry form, and the Grantee’s name shall be entered as
the stockholder of record on the books of the Company. Thereupon, the Grantee
shall have all the rights of a shareholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.
 
2.  Restrictions and Conditions.
 
(a)  Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Committee in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
 
(b)  Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.
 
(c)  If the Grantee’s service relationship with the Company and its Subsidiaries
(as both an employee and director) is voluntarily or involuntarily terminated
for any reason other than death prior to the vesting of any shares of Restricted
Stock granted herein, such shares of Restricted Stock shall be immediately
forfeited.
 
3.  Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee or director of the
Company on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.
 

--------------------------------------------------------------------------------


Number of
Shares of Restricted Stock Vested
 
Cumulative Number of
Vested Shares
 
Vesting Date
20,000
 
 
20,000
 
 
May 23, 2006
 
20,000
 
 
40,000
 
 
May 23, 2007
 
20,000
 
 
60,000
 
 
May 23, 2008
 

 
Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Committee may at any time accelerate the vesting schedule specified
in this Paragraph 3. In addition, in the event of the Grantee’s death or a Sale
Event (as defined in the Plan) all restrictions on the Restricted Stock shall
automatically lapse and such shares shall no longer be deemed Restricted Stock
upon the Grantee’s death or the consummation of such Sale Event, as the case may
be.
 
4.  Dividends. Dividends on shares of Restricted Stock shall be paid currently
to the Grantee.
 
5.  Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.
 
6.  Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
7.  Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have such minimum tax
withholding obligation satisfied, in whole or in part, by (i) authorizing the
Company to withhold from shares of Stock to be issued, or (ii) transferring to
the Company, a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
 
8.  Miscellaneous.
 
(a)  Notice hereunder shall be mailed or delivered to the Company at its
principal place of business, and shall be mailed or delivered to the Grantee at
the address on file with the Company, or in either case, at such other address
as one party may subsequently furnish to the other party in writing.
 
2

--------------------------------------------------------------------------------


(b)  This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment or other service relationship with the Company or any
Subsidiary.
 

        DOV PHARMACEUTICAL, INC.  
   
   
  By:   /s/ Zola Horovitz  

--------------------------------------------------------------------------------

Zola Horovitz
Chairman, Compensation Committee
   The foregoing Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.         Dated: May 23, 2005 /s/
Arnold S. Lippa

--------------------------------------------------------------------------------

Arnold S. Lippa        




3

--------------------------------------------------------------------------------




